Third District Court of Appeal
                               State of Florida

                        Opinion filed March 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1867
                      Lower Tribunal No. F10-24648
                          ________________


                             Roque Torres,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, William Altfield, Judge.

     Roque Torres, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LINDSEY, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.